Exhibit THE BRINK’S COMPANY SENDS LETTER TO SHAMROCK RICHMOND, Va. – November 12, 2012 –The Brink’s Company (NYSE: BCO), a global leader in security-related services, today sent a letter in response to the press release issued by Shamrock Holdings, Inc. on November 5, 2012. The text of the letter follows: November 12, 2012 Dear Mr. Gold: I am writing on behalf of the Board of Directors of The Brink’s Company in response to the November 5, 2012 press release issued by Shamrock Holdings, Inc., which referenced a November 2, 2012 letter to the Company. Please note that, other than through the press release, Brink’s has not yet received a copy of this letter, and is not aware of any attempt by Shamrock to contact the Company regarding its contents either before or after the letter was published. Shamrock also has not disclosed the level of its ownership interest in the Company. Consistent with its fiduciary obligations to all shareholders, the Board, with the assistance of its financial and legal advisors, reviewed the substance of Shamrock’s press release at a recent meeting that included a regular strategic planning session. Board and Management Focused on Shareholder Value Creation: The Board is highly focused on enhancing shareholder value and continues to oversee the Company’s performance and work closely with the management team. Following a search that considered both internal and external candidates, the Board appointed a new President and Chief Executive Officer on June 18, 2012, and provided management with a mandate to take steps necessary to improve performance and position
